Citation Nr: 0013596	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for the 
residuals of a bone graft of the left ulna, currently rated 
as noncompensably disabling.

2.  Entitlement to restoration of a 10 percent rating for a 
scar of the inferior angle of the left scapula, currently 
rated as noncompensably disabling.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1989.

This appeal arises from a rating decision of October 1998 
from the Jackson, Mississippi, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Actual improvement in the veteran's left elbow disability 
and ability to function is not shown.

3.  Motion of the left elbow was less than full.

4.  There were complaints of pain and limitation of function 
of the left elbow.

5.  The June 1998 Department of Veterans Affairs (VA) 
examination revealed no manifestations of the left scapula 
scar. 



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent disability 
rating for the residuals of a bone graft of the left ulna are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 
5207 (1999).  

2.  The criteria for restoration of a 10 percent disability 
rating for a scar of the inferior angle of the left scapula 
are not met; the schedular criteria for a compensable rating 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.344, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The report of a May 1996 VA examination shows that there was 
20 degrees of flexion contracture of the left elbow.  The 
veteran could flex to an angle of 40 degrees for a total of 
120 degrees.  Forearm rotation was complete but seemed 
awkward for full supination.  At the inferior aspect of the 
left scapula, there was a one inch incisional scar at the 
site of a muscle biopsy that was apparently tender.  

A May 1996 report of VA X-rays of the left elbow shows an old 
healed fracture of the proximal shaft of the ulna.  There was 
slight prominence of the soft tissue in the adjacent part.  
There were minimal degenerative changes of the elbow joint.

The veteran presented testimony at a personal hearing at the 
RO in July 1996.  He testified that his arm prevented him 
from doing certain jobs and things.  He indicated that it 
ached and he had pain, that he had about 90 degrees of 
motion, and that he couldn't do much heavy lifting.  

The report of a June 1998 VA bones examination notes that the 
veteran complained of some pain in the left elbow with rest 
and occasional stinging pain in the antecubital fossa 
[depression in the anterior region of the elbow, Dorland's 
Illustrated Medical Dictionary 655, 656 (28th ed. 1994)].  
The report shows that the left elbow lacked 15 degrees of 
extension and had 140 degrees of flexion.  There was 80 
degrees of pronation and 80 degrees of supination.  The 
muscles of the left upper extremity were slightly smaller 
than those of the right upper extremity.  There was normal 
strength in the left hand.  The diagnoses were status post 
pyogenic arthritis of the left elbow, status post free 
vascularized pedicle graft to the left elbow, and status post 
bone graft of the left olecranon.  The report notes that X-
rays showed that the cortex of the proximal ulna distal to 
the elbow was thickened with hypertrophic periosteal bone on 
the radial side.  There was an area of ossification in the 
capsule on the radial and anterior aspects, the subchondral 
bone of the radial head was irregular, and there was slight 
distortion of the olecranon.  

A report of VA X-rays of the left forearm shows an old healed 
fracture of the proximal shaft of the ulna.  There was soft 
tissue swelling of the proximal forearm.  The report notes 
that the appearance remained essentially unchanged compared 
with a January 1997 study.

The report of a June 1998 VA scars examination states "this 
is no scar inferior to the left scapula to --- by the 
examiner but there is a small 1/4-inch hypopigmented scar 
below the right scapula which is well healed and non-
tender."

II.  Legal Analysis

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
been sought and associated with the claims folder.  
Accordingly, the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The issue developed by the RO for appellate review was the 
evaluation of the veteran's left ulna disability and the left 
scapula.  However, since this appeal is from a reduction in 
the previous assigned 10 percent disability ratings to 
noncompensable for each disability, the issue to be decided 
is entitlement to restoration of the disability ratings.  
Therefore, it is necessary to determine whether the 
preponderance of the evidence in the claims file or in the 
control of the VA at the time of the decision supported the 
reduction in the disability ratings.  

With regard to the reduction of VA disability ratings, the 
Code of Federal Regulations (1999) provide in pertinent part 
that:

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
VA regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as the basis of reduction.  Ratings 
on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial, asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except 
in those instances where all the evidence 
of record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (1999).


The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) (1999) limit the application of 38 C.F.R. § 3.344(a) 
(1999).  The regulation provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities, will warrant 
reduction in rating.  38 C.F.R. § 
3.344(c) (1999). 

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Bone graft residuals of left ulna

In a rating decision in October 1990, service connection for 
residuals of a bone graft of the left ulna was granted with a 
noncompensable disability rating assigned.  A rating decision 
in August 1996 increased the disability rating to 10 percent, 
effective from January 31, 1996.  A rating decision in July 
1998 proposed reducing the disability rating to 
noncompensable.  The veteran was advised of this proposed 
reduction in a July 20, 1998, letter to him.  A rating 
decision in October 1998 reduced the disability rating to 
noncompensable, effective from January 1, 1999.  

Under the provisions of Diagnostic Code 5206 for limitation 
of flexion of the forearm, where movement is limited to 110 
degrees, a noncompensable rating is warranted and where 
flexion is limited to 100 degrees, a 10 percent rating is 
appropriate.  Flexion limited to 90 degrees warrants a 20 
percent rating.  A 30 percent rating is warranted for the 
major joint and a 20 percent rating is warranted for the 
minor joint where flexion is limited to 70 degrees.  Where 
flexion is limited to 55 degrees, a 40 percent rating is 
appropriate for the major joint and a 30 percent rating is 
appropriate for the minor joint.  Flexion limited to 45 
degrees warrants a 50 percent rating for the major joint and 
a 40 percent rating for the minor joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1999).

Under the provisions of Diagnostic Code 5207 for limitation 
of extension of the forearm, where movement is limited to 45 
or 60 degrees, a 10 percent rating is appropriate and where 
extension is limited to 75 degrees, a 20 percent rating is 
appropriate.  Extension limited to 90 degrees warrants a 30 
percent rating for the major joint and a 20 rating for the 
minor joint.  Where extension is limited to 100 degrees, a 40 
percent rating is warranted for the major joint and a 30 
percent rating is warranted for the minor joint.  Extension 
limited to 110 degrees warrants a 50 percent rating for the 
major joint and a 40 percent rating for the minor joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (1999).

Since the 10 percent disability rating for the veteran's left 
elbow had been in effect for less than five years, sustained 
improvement need not be shown.  38 C.F.R. § 3.344 (1999).

The 10 percent rating was granted in the August 1996 rating 
decision based on restricted flexion of the arm and 
complaints of pain.  This was based on the May 1996 VA 
examination report which shows that there was 20 degrees of 
flexion contracture (limitation of extension) of the left 
elbow and flexion was possible to an angle of 40 degrees for 
a total of 120 degrees of movement.  This is construed as 140 
degrees of flexion.  The June 1998 VA examination report 
shows that the veteran lacked 15 degrees of extension and had 
140 degrees flexion.  Therefore, flexion was the same in both 
examination reports and there was only a 5 degree improvement 
in extension of the arm.  Accordingly, the flexion and 
extension shown on both examination reports is noncompensable 
under the criteria of Diagnostic Codes 5206 and 5207.  The 
veteran was granted the 10 percent disability rating in 
August 1996 based in part on his complaints of pain.  
However, the June 1998 VA examination report indicates that 
the veteran complained of pain.  Additionally, a July 1999 
statement shows complaints of pain and in a January 1999 
statement he indicated he could not perform duties of 
everyday life.  Therefore, the symptoms that were the bases 
for the 10 percent rating in August 1996 are essentially the 
same as those shown the June 1998 VA examination report and 
the 1999 statements.  Therefore, improvement in the veteran's 
left elbow disability and ability to function is not shown.  
Brown v. Brown, 5 Vet. App. 413 (1993).

The extension shown in the June 1998 VA examination report 
was less than full.  See 38 C.F.R. § 4.71 Plate I (1999).  
The diagnoses included status post pyogenic arthritis of the 
left elbow.  As noted, the veteran complained of pain and 
limitation of function.  Painful motion is productive of 
disability and entitled to the minimum compensable rating for 
the joint which is a 10 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 5207 (1999). 

The evidence in the record does not show improvement in the 
veteran's left elbow disability and the symptoms shown would 
entitle the veteran to a 10 percent rating.  Accordingly, the 
evidence of record is not sufficient to constitute the 
preponderance of the evidence warranting reduction of the 
disability rating.  Accordingly, the 10 percent disability 
rating for the residuals of a bone graft of the left ulna is 
restored.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 
5207 (1999).  

Scar of the inferior angle of the left scapula

In a rating decision in August 1996, service connection for a 
scar, inferior angle of the left scapula at the site of 
muscle biopsy was granted with a 10 percent disability rating 
assigned, effective from January 31, 1996.  A rating decision 
in July 1998 proposed reducing the disability rating to 
noncompensable.  The veteran was advised of this proposed 
reduction in a July 20, 1998, letter to him.  A rating 
decision in October 1998 reduced the disability rating to 
noncompensable, effective from January 1, 1999.  

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  

Since the 10 percent disability rating for the veteran's left 
scapula scar had been in effect for less than five years, 
sustained improvement need not be shown.  38 C.F.R. § 3.344 
(1999).

The August 1996 rating decision granted a 10 percent 
disability rating for the scar on the basis that it was more 
nearly tender and painful.  This was based on a May 1996 VA 
examination report that indicated that an incisional scar was 
apparently painful.  The June 1998 VA scars examination 
reflects that there were no current manifestations of the 
left scapula scar.  Accordingly, material improvement in the 
scar is shown, and, with no demonstrable residuals, a 
noncompensable rating is proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).



ORDER

1.  A 10 percent disability rating for the residuals of a 
bone graft of the left ulna is restored, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.
2.  A compensable rating for a scar of the inferior angle of 
the left scapula is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

